DETAILED ACTION
1.         Claims 1-5 are pending in this application. 
Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112(f)
3. 	The following is a quotation of 35 U.S.C. 112(f): 
(f} Element in Claim for a Combination. -An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AlA 35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also comm only referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic place holder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic place holder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre - AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic place holder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“processing unit” in claim 1;

These claims limitations are being interpreted as:
“the unit as controller, processor, digital processor, neural network, or similar processing units. DSP; MCU; GPU; Machine learning module; Al module or custom ASIC or FPGA or combinations of these or known equivalents per figure 4”, as described in Fig. 4, and pars. [0032], [0033] of the publication, because these claims limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
5.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.         Claims 1-5  are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by   Kappus; Brian Alan (hereafter Kappus), US 20160269831 A1,  published September 15, 2016.  


Regarding  claim 1,  Kappus  teaches an audio system (Abstract [0005], [0007], An ultrasonic audio transducer system includes an ultrasonic speaker) comprising: 
a modulated ultrasound audio driver ([005], [0007], an ultrasonic transducer system comprises: At least one signal processing module for equalizing, compressing, and filtering an audio signal from an audio source and modulating the audio signal onto an ultrasonic carrier to generate the audio modulated ultrasonic carrier signal.   The modulated ultrasound audio driver corresponds to the at least one signal processing module); comprising at least one ultrasound emitter configured to emit an ultrasound signal (Fig.1, [0005], [0007],[0031] an ultrasonic transducer system also comprises an ultrasonic emitter, wherein Emitter 70 can be operable at ultrasonic frequencies, thereby launching ultrasonic signals into the air); and 
at least one acoustic mixer configured to generate an audio signal from the ultrasound signal (Fig.1. [0031] the ultrasonic signal can be transmitted into the ear or in the ear canal, the carrier in the signal mixes with the sideband(s) to demodulate the signal and reproduce the audio content.  The acoustic mixer corresponds to a demodulator that demodulate the signal and reproduce the audio content); and 
at least one ultrasound receiver configured to detect an ultrasound signal and generate a corresponding electrical signal (Claim 25, [0053], [0065], a modulated ultrasonic signal can be provided to the piezoelectric element 55, such that in conjunction with impedance matching element 53.  As shown in Fig.4B the piezoelectric transducer converts the modulated ultrasonic signal into electrical signal. Further the energy of the returning/reflected ultrasound converted back into electrical energy); and 

a processing unit configured to process the electrical signal and estimate one or more physical or biometric parameters from the electrical signal ([0006], [0072], [0038], [0047]-[0048], an impedance matching element disposed on the ultrasonic emitter for substantially matching impedance within the ear canal to impedance of the ultrasonic emitter, wherein the vibrating film(s) of the transducers optimized, e.g., by adjusting the thickness and/or curvature thereof, in order to achieve impedance matching. The at least one audio transmitting layer is configured with respect to at least one of thickness and curvature to substantially match the impedance within the ear canal. Estimate one or more physical or biometric parameters from the electrical signal corresponds to determining audible audio signal by measuring and adjusting the thickness and/or curvature of the impedance. Physical and biometric parameters correspond to the thickness and/or curvature transducer and audio signal respectively).
Regarding  claim 2,  Kappus  teaches wherein the ultrasound receiver is comprised of at least one dedicated membrane in the modulated ultrasound audio driver ([0005], [0065], an ear drum (tympanic membrane), wherein impedance match or mismatch determined between the ear drum (tympanic membrane) and the ear canal at ultrasonic frequencies.  The dedicated membrane corresponds to the ear drum (tympanic membrane)). 

Regarding  claim 3,  Kappus  teaches wherein the physical or biometric parameter ([0065], thickness and/or curvature transducer and audio signal respectively) is any of but not limited to a length of ear canal ([0051], impedance can be measured at differing reference planes (at the entrance of the ear canal, some distance into the ear canal, etc), infections or other problems in an inner ear ([0019], a potential for hearing damage), ear canal ([0051], a user's ear canal ) or tympanic membrane ([0065] the ear drum (tympanic membrane). 

Regarding  claim 4,  Kappus  teaches A method for physical or biometric parameter estimation comprising: 
generating an ultrasound signal from a modulated ultrasound speaker (claims 17 and 25, [0007], the ultrasonic audio speaker comprising: at least one ultrasound transmitting layer coupled to at least one of a pair of signal lines for launching a pressure-wave representation of an audio modulated ultrasonic carrier signal amplified by the amplifier into an ear canal of a use.); 
detecting a backscattered ultrasound signal with a dedicated receiver and generating an electric signal ([0065], [0065] , the impedance-matched transducer earpiece serve as receiver. The energy of receiver ultrasound converted into electrical energy.  The receiver capture 
processing the electric signal and generating an estimation of a physical or biometric parameter ([0006], [0072], [0038], [0047]-[0048], an impedance matching element disposed on the ultrasonic emitter for substantially matching impedance within the ear canal to impedance of the ultrasonic emitter, wherein the vibrating film(s) of the transducers optimized, e.g., by adjusting the thickness and/or curvature thereof, in order to achieve impedance matching. The at least one audio transmitting layer is configured with respect to at least one of thickness and curvature to substantially match the impedance within the ear canal. Estimate one or more physical or biometric parameters from the electrical signal corresponds to determining audible audio signal by measuring and adjusting the thickness and/or curvature of the impedance. Physical and biometric parameters correspond to the thickness and/or curvature transducer and audio signal respectively. )

Regarding  claim 5,  all claims limitations are rejected the same as claim 3, except claim 5 is directed to a method  claim.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIKIRTE T ASHINE whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FIKIRTE (Fiki) T ASHINE/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793